DAUKSCH, Judge.
This is an appeal from a conviction for burglary and grand theft which resulted from an order revoking probation. That is, appellant was not convicted but was put on probation and after he violated his probation the court adjudicated him guilty and sentenced him to confinement. We find no error in the procedure by which he was found guilty of the probation violation.
Appellant alleges the court erred in adjudicating and sentencing him for grand theft because he never was found guilty, by plea or trial, of that count. If he is correct about the lack of a plea or a verdict then he is right about the adjudication and sentencing errors. We have no record which substantiates or disputes his claim, but the trial court does. Thus we remand this cause for thirty days to have the trial court review the matter and determine if a plea or verdict substantiate the adjudication and sentence. If so, then to send us the record so indicating. If not, then to correct the matter.
It is so ordered.
COBB and SHARP, JJ., concur.